  Case 3:19-cv-02587-X Document 47 Filed 06/08/20        Page 1 of 13 PageID 764



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


DLR, LLC,                                 §
                                          §
               Plaintiff,                 §
                                          §      Civil Case No. 3:19-CV-2587-X
v.                                        §
                                          §
MICHAEL MONTOYA,                          §
                                          §
              Defendant.                  §


                     MEMORANDUM OPINION AND ORDER

      This case involves an alleged breach of a noncompetition agreement. DLR,

LLC (DLR) sued when Michael Montoya left the company to join a key competitor in

California. DLR has fully briefed its request for a temporary restraining order,

preliminary injunction, and permanent injunction. [Doc. No. 6]. Also pending are:

(1) a motion for expedited discovery from DLR for evidence regarding its request for

a preliminary injunction [Doc. No. 20]; (2) a motion to dismiss, where Montoya argues

this Court lacks personal jurisdiction over him [Doc. No. 32]; and (3) a motion by

Montoya to stay and abate this proceeding in light of a California state court action

regarding the noncompetition agreement. [Doc. No. 12].

      For the reasons explained more fully below, the Court GRANTS the motion to

dismiss because DLR has not made a prima facia case that its claims against Montoya

arose from his contacts with Texas. Accordingly, the Court dismisses the action

without prejudice and need not reach the remaining motions.
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20       Page 2 of 13 PageID 765



                            I.     Factual Background

      DLR is a data center and colocation firm that serves 2,000 companies in 14

countries. DLR claims to maintain sensitive confidential information that enables it

to compete in a highly competitive industry.      DLR hired Montoya as its Chief

Information Security Officer on September 10, 2018, giving him access to DLR’s

confidential information. He was to perform his duties out of the Dallas office, but

DLR permitted him to reside in New Mexico and telecommute. DLR paid him a sign-

on bonus of $50,000 upon his agreement in writing to stay with DLR for 18 months.

Montoya’s employment agreement required Montoya to safeguard DLR’s confidential

information and prohibited him from working for six months in a similar role for any

competing business within a 100-mile radius of any location in which Montoya

“worked, regularly represented the Company, or had Material Business Contact with

the Company’s Customers” in the year before his termination.

      Less than 13 months later, Montoya notified his supervisor he intended to

resign to work for Equinix, Inc., an alleged competitor. The next day, DLR’s general

counsel sent a letter asking Montoya to confirm in writing that he did not retain any

DLR property or information—which Montoya did not respond to. The letter also

requested Montoya repay his sign-on bonus within 18 months. Equinix allegedly

hired Montoya into the same role in which he served DLR. When DLR examined

Montoya’s email account, it discovered he emailed confidential DLR information to

his personal email account before he resigned.
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                     Page 3 of 13 PageID 766



      After receiving a letter informing it of Montoya’s noncompetition agreement,

Equinix and Montoya sued DLR in state court in California on October 23, 2019. The

California complaint asserts causes of action for declaratory relief, unfair business

practices, and seeks a judgment that the noncompetition agreement (1) does not and

cannot preclude Montoya from working for Equinix in California, (2) is unenforceable

against him in California, and (3) constitutes an unfair business practice.

      On October 30, 2019, DLR filed this suit in state court in Dallas County, and

Montoya removed it to this Court by asserting diversity jurisdiction.                  The live

complaint brings claims for breach of the noncompetition agreement, failure to repay

the sign-on bonus, wrongful use of confidential information, misappropriation of

confidential information, violation of the Texas Uniform Trade Secrets Act, breach of

fiduciary duty and loyalty, and conversion.

                                    II.    Legal Background

      Federal Rule of Civil Procedure 12(b)(2) authorizes a district court to dismiss

an action for lack of personal jurisdiction. On such a motion, the plaintiff bears the

burden of establishing a prima facie case for jurisdiction over the nonresident

defendant.1 If a plaintiff makes that prima facie case, the burden shifts to the

defendant to present “a compelling case that the presence of some other consideration

would render jurisdiction unreasonable.”2 The Court may resolve jurisdictional facts

by looking to affidavits, interrogatories, depositions, oral testimony, or any



      1   Ham v. La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993).
      2   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                    Page 4 of 13 PageID 767



combination of the recognized methods of discovery.3 And the Court need only accept

as true uncontroverted allegations in the complaint if those allegations are not

conclusory.4

      Additionally, “a federal court has jurisdiction over a nonresident defendant if

the state long-arm statute confers personal jurisdiction over that defendant, and if

the exercise of jurisdiction is consistent with due process under the United States

Constitution.5      The Texas long-arm statute reaches to the limits of federal due

process, which means “the court must determine whether (1) the defendants have

established ‘minimum contacts’ with the forum state; and, (2) whether the exercise of

personal jurisdiction over the defendants would offend ‘traditional notions of fair play

and substantial justice.’”6

      Courts subdivide the minimum contacts inquiry into specific and personal

jurisdiction.7 General personal jurisdiction exists when the nonresident defendant’s

contacts with the forum state (even if unrelated to the lawsuit) are continuous,

systematic, and substantial.8

      By contrast, the three-step analysis for specific jurisdiction is:

      (1) whether the defendant has minimum contacts with the forum state,
      i.e., whether it purposely directed its activities toward the forum state
      or purposefully availed itself of the privileges of conducting activities
      there; (2) whether the plaintiff’s cause of action arises out of or results

      3   Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985).
      4   Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir. 2001).
      5   Ruston Gas Turbines, Inc. v. Donaldson Co., Inc., 9 F.3d 415, 418 (5th Cir. 1993).
      6   Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
      7   Marathon Oil Co. v. A.G. Ruhrgas, 182 F.3d 291, 295 (5th Cir. 1999).
      8   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.9 (1984).
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                    Page 5 of 13 PageID 768



       from the defendant’s forum-related contacts; and (3) whether the
       exercise of personal jurisdiction is fair and reasonable.9

“The inquiry whether a forum State may assert specific jurisdiction over a

nonresident defendant focuses on the relationship among the defendant, the forum,

and the litigation.”10 “For a State to exercise jurisdiction consistent with due process,

the defendant’s suit-related conduct must create a substantial connection with the

forum State.”11 Accordingly, “the relationship must arise out of contacts that the

defendant himself creates with the forum state.”12

       If the plaintiff establishes minimum contacts, “the burden shifts to defendant

to show that the assertion of jurisdiction would be unfair.”13 In evaluating whether

the exercise of personal jurisdiction over the defendants would be unfair, courts

examine a number of factors, including: (1) the defendant’s burden; (2) the forum

state’s interests; (3) the plaintiff’s interest in convenient and effective relief; (4) the

judicial system’s interest in efficient resolution of controversies; and (5) the state’s

shared interest in furthering social policies.14

                                          III.   Application

       With this bevy of pending motions, order of operations is key. The Court

cannot wade into the merits of this dispute and order the extraordinary remedy of



       9    Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006) (quotation marks
omitted).
       10   Walden v. Fiore, 571 U.S. 277, 284 (2014) (quotation marks omitted).
       11   Id.
       12   Id. (quotation marks omitted).
       13   Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 245 (5th Cir. 2008).
       14   Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 113 (1987).
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                Page 6 of 13 PageID 769



injunctive relief (even temporary) if it lacks jurisdiction—which is the power to hear

a case. As a result, the Court will first consider the motion to dismiss for lack of

personal jurisdiction.

       Montoya contends he was a New Mexico resident that telecommuted to Dallas,

thereby avoiding creating minimum contacts with Texas. Specifically, he argues he

lacks the significant contacts with Texas to subject him to general jurisdiction and

the specific claims do not arise from his contacts with Texas. DLR responds that

Montoya’s contacts are sufficient to confer general jurisdiction, and the claims arise

from his contacts (conferring specific jurisdiction). The Court agrees with Montoya.

       Factually, Montoya was a New Mexico resident when he began working for

DLR—a company headquartered in San Francisco. He was assigned to the Dallas

office, but DLR allowed him to create a home office in New Mexico to telecommute

from. He elected to have DLR treat him as a Texas employee, which necessarily

involves not withholding income taxes because Texas (unlike New Mexico) has no

state income tax.15 He reported to Dallas one week per month and was at the Dallas

office 62 times during his employment. He also worked at DLR locations in San

Francisco, Seattle, Miami, Ashburn (Virginia), Las Vegas, and Phoenix. He also

traveled to Hong Kong, London, and Amsterdam, and he worked with contacts across

the United States, Europe, Brazil, Hong Kong, and Singapore. Montoya tendered his




         15 New Mexico state income tax ranges from 1.7% to 4.9% would have been levied. See N.M.

Stat. § 7-2-1 (2015), et seq.
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                      Page 7 of 13 PageID 770



resignation from DLR in Texas. Equinix required Montoya to become a California

resident, and he has been transitioning to maintain his permanent residence there.

        The Court concludes that these facts are not so continuous and systematic that

they render Montoya “at home” in Texas.16 This is because Montoya’s contacts with

Texas were largely because of his employment with DLR, and a “nonresident

corporate officer or employee is protected from the trial court’s exercise of general

jurisdiction over him when his only contacts with Texas were made on behalf of his

employer” under the Fifth Circuit’s fiduciary shield doctrine.17 The contacts Montoya

had with Texas not on DLR’s behalf were minimal—such as his use of DLR’s Dallas

address for his own address for human resources and state income tax purposes,

entering into a telecommuting agreement governed by Texas law, and resigning in

Texas.18 These minimal contacts are not so continuous and systematic as to render

Montoya at home in Texas, and so there is no general jurisdiction over him.

        Specific jurisdiction is a more intricate matter. The first prong of the minimum

contacts analysis is satisfied if the defendant “purposefully availed [him]self of the



        16   Daimler AG v. Bauman, 571 U.S. 117, 128 (2014).
         Harries v. Stark, 2015 WL 4545071, at *7 (N.D. Tex. July 28, 2015) (Lindsay, J.). See Stuart
        17

v. Spademan, 772 F.2d 1185, 1197 (5th Cir. 1985) (describing the fiduciary shield doctrine as “hold[ing]
that an individual’s transaction of business within the state solely as a corporate officer does not create
personal jurisdiction over that individual though the state has in personam jurisdiction over the
corporation”).
        18 DLR argues in a footnote in a sur-reply that Montoya’s trips to Texas should also constitute

a personal benefit because, without the telecommuting agreement, he would have lived and officed in
Dallas. That argument misses the simple point of the fiduciary shield doctrine that a nonresident’s
contacts with a forum only on behalf of his employer don’t count as contacts. If courts counted them
as contacts because the employer could have forced the employee to work there, it would abolish the
fiduciary shield doctrine. Minimum contacts analysis focuses on what actually happened. We leave
questions of what might have happened in an alternate reality to Phase 4 of the Marvel Cinematic
Universe.
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                    Page 8 of 13 PageID 771



privileges of conducting activities there.”19 Under the fiduciary shield doctrine, the

Court will exclude Montoya’s contacts with Texas that were on behalf of DLR, such

as his 63 trips to his office in Dallas. The remaining contacts are Montoya’s election

to be treated as a Texas employee for income tax purposes and use of the Dallas office

as his address, entering into a telecommuting agreement governed by Texas law, and

resigning in Texas.20            Whether or not these contacts constitute purposeful

availment,21 this lawsuit does not arise from them.

       The second step of the minimum contacts analysis for specific jurisdiction is

whether the claims arose from those contacts. The Court must address two separate

issues the parties hotly contest: the exception to the fiduciary shield doctrine and but-

for causation. The parties spilled much ink over the interplay of the fiduciary shield

doctrine here.        Yes, the doctrine has an exception for nonresident officers or

employees who commit torts from afar during the course and scope of employment.22

The talk of minimum contacts, doctrines, and exceptions can certainly be confusing.




       19   Seiferth, 472 F.3d at 271.
        20 DLR also argues in its sur-reply that the fiduciary shield doctrine doesn’t apply if an

individual is acting on behalf of himself instead of his company. [Doc. No. 46 at 1–3]. And DLR argues
that here, these facts (the address in Texas for income tax purposes, telecommuting, and resignation)
are acts Montoya took on his own behalf that do not qualify for exclusion under the fiduciary shield
doctrine. The Court accepts this assertion. But it doesn’t help DLR because DLR’s claims don’t arise
from these contacts.
       21 The three factors the Fifth Circuit set out for assessing purposeful availment are: “(1) the
existence and degree of purposefulness with which the effect in that forum was created; (2) whether
the defendant has other substantial contacts with the forum unrelated to the suit; and (3) the
substantiality of the effect itself.” Waffenschmidt v. MacKay, 763 F.2d 711, 723 (5th Cir. 1985).
        22 See Stuart, 772 F.2d at 1197 (holding that fiduciary shield doctrine does not apply if

“individual officers, as agents of the corporation would be personally liable to any third person they
injured by virtue of their tortious activity even if such acts were performed within the scope of their
employment as corporate officers”).
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                    Page 9 of 13 PageID 772



But the Fifth Circuit’s fiduciary shield doctrine exception functions just like specific

jurisdiction: did the claim arise from the nonresident’s forum contacts?

       Likewise, the but-for causation issue does not fundamentally change the

second prong of the specific jurisdiction issue (whether the claim arises from the

forum contacts). The two circuits relevant to this case, the Ninth and the Fifth, have

different approaches to the interplay between but-for causation and what it means to

have a cause of action arising from forum contacts. The Ninth Circuit’s position is

broader than the Fifth Circuit approach of proximity of the cause being most

important.

       The Ninth Circuit has an expansive view of “arises from,” where specific

jurisdiction exists if the claim would not have occurred but for the nonresident’s

contacts with the forum.23 Under such a view, things such as Montoya’s resignation,

or perhaps Columbus attempting a new trade route to India, and Washington

crossing the Delaware might all be viewed as but-for causes of Montoya allegedly

using DLR’s trade secrets in his job with Equinix.

       But we aren’t in the Ninth, and the Fifth Circuit’s relationship with but-for

causation seems to be less like the Ninth Circuit marriage and more like nonexclusive

dating that started off promising but has since soured.24 In Prejean v. Sonatrach,

Inc. in 1981, the Fifth Circuit observed in a footnote that,



       23See Shute v. Carnival Cruise Lines, 897 F.2d 377, 385 (9th Cir. 1990), rev’d sub nom.
Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585 (1991) (“Our circuit, in Cubbage v. Merchent,
implicitly adopted the ‘but for’ test in analyzing whether a cause of action arises from a defendant’s
continuing efforts to solicit business in the forum state. Today, we make its adoption explicit.”).
       24   Perhaps less like Vision and the Scarlet Witch and more like Iron Man and Captain America.
 Case 3:19-cv-02587-X Document 47 Filed 06/08/20         Page 10 of 13 PageID 773



      Logically, there is no reason why a tort cannot grow out of a contractual
      contact. In a case like this, the contractual contact is a “but for”
      causative factor for the tort since it brought the parties within tortious
      “striking distance” of each other. While the relationship between a tort
      suit and contractual contact is certainly more tenuous than when a tort
      suit arises from a tort contact, that only goes to whether the contact is
      by itself sufficient for due process, not whether the suit arises from the
      contact.25

      Later, the Fifth Circuit seemed to put some distance between itself and the

but-for test in Aviles v. Kunkle in 1992.26 There, the plaintiff Texas residents sued

the defendant Ohio residents in Texas over their employment in Ohio during a

harvest.27 The employment only occurred because of a phone call and letter to the

plaintiffs in Texas.28 Under the but-for test from Prejean, the employment and claim

would not have occurred but for the Texas contacts. But instead, the Fifth Circuit

held there was no specific jurisdiction: “plaintiffs’ cause of action is not based upon

any contract, tort, or recruitment in Texas, but upon the alleged violation of two

federal statutes arising solely out of their employment in Ohio. Therefore, specific

jurisdiction may not be founded on any of these bases.”29




      25   652 F.2d 1260, 1270 n.21 (5th Cir. 1981).
      26   978 F.2d 201, 204 (5th Cir. 1992)
      27   Id. at 203.
      28   Id.
      29   Id. at 205.
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                     Page 11 of 13 PageID 774



       For its part, the Texas Supreme Court has called but-for causation “judicially

unmoored”30 and viewed the Fifth Circuit as veering away from it.31 The Texas

Supreme Court cited Kelly v. Syria Shell Petroleum Development B.V., for the

proposition that Syrian oil companies were not amenable to specific jurisdiction in

Texas because the wrongful-death claims of workers killed in Syria were not closely

related to the companies’ recruiting activities in Texas.32 Texas Supreme Court

decisions regarding the limits of constitutional due process are not binding on this

Court. But the Court simply uses it as a reference point to show that the Fifth Circuit

pivot away from but-for causation on specific jurisdiction was an open and obvious

shift. And while the Fifth Circuit has not expressly overruled Prejean, this Court is

obligated to follow the Fifth Circuit’s current observations of what constitutes

causation for specific jurisdiction.

       As a result, the Court will apply the more recent analysis of Aviles for

causation.        There, the employment in Ohio would not have existed without

communications into Texas, but the Fifth Circuit found the claims arose from the acts

in Ohio and not the Texas communications.33




       30 See Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 581 (Tex. 2007) (“We agree with
those courts and commentators who view the but-for test as too broad and judicially unmoored to
satisfy due-process concerns.”).
         31 Id. (“Few courts beyond the Ninth Circuit have adopted the but-for approach to relatedness.

Specifically, both the Fifth and Sixth Circuits have signaled a movement away from such a broad
test.”).
       32   Id. (citing Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855–56 (5th Cir. 2000)).
       33   Id. at 205.
 Case 3:19-cv-02587-X Document 47 Filed 06/08/20        Page 12 of 13 PageID 775



      Here, the claims based on misuse of information and violation of the

noncompetition agreement arose from Montoya’s actions in California:

            Count I is for breach of the noncompetition agreement, where Montoya

             allegedly breached by taking the job in California with Equinix.

            Count III is for wrongful use of confidential information, where he is in

             a position to use DLR’s confidential information with Equinix.

            Count IV is for misappropriation of confidential information, where it

             claims Montoya misappropriated its confidential information and seeks

             damages, injunctive relief, and disgorgement of Montoya’s profit from

             the alleged misappropriation.

            Count V is for violation of the Texas Uniform Trade Secrets Act, where

             Montoya allegedly obtained DLR’s trade secrets that he knew were

             confidential and has threatened to use them with Equinix.

            Count VI is for breach of fiduciary duty and the duty of loyalty, where

             DLR alleges Montoya breached a common-law fiduciary duty to keep

             DLR’s trade secrets confidential by using DLR’s trade secrets with

             Equinix.

            Count VII is for conversion, where Montoya’s conversion of DLR’s

             property for his own benefit is grounds for damages.

Here’s the problem with these claims: as to misappropriation, DLR never alleges

Montoya misappropriated the trade secrets from Texas; and as to misuse, the

allegation is that Montoya is using them in California. While courts are not the most
  Case 3:19-cv-02587-X Document 47 Filed 06/08/20                 Page 13 of 13 PageID 776



skilled at math, this Court is aware that California plus not Texas does not equal

Texas.

       The remaining claim (other than the misappropriation claims) is for breach of

contract by failing to repay the sign on bonus (Count II). This claim arose from

Montoya’s failure to pay while he was a resident of New Mexico and now California.

As a result, DLR has not made a prima facia case of specific jurisdiction over

Montoya.34

                                        IV.    Conclusion

       For the foregoing reasons, the Court concludes DLR has not made a prima facia

case that its claims against Montoya arose from his contacts with Texas. As such,

the Court lacks personal jurisdiction over Montoya, grants his motion to dismiss, and

dismisses this action without prejudice.

       IT IS SO ORDERED this 8th day of June, 2020.




                                                     BRANTLEY STARR
                                                     UNITED STATES DISTRICT JUDGE




        34 Could DLR make a prima facia case if given another chance? This is DLR’s second complaint.

And Montoya raised a lack of personal jurisdiction in response to DLR’s original complaint. DLR knew
it must show its claims arose from Montoya’s Texas contacts and made no such showing. Of course,
because the Court lacks jurisdiction, this dismissal is without prejudice. If DLR uncovers additional
Texas contacts that claims arise from, it may file a new lawsuit.
